Appeal Reinstated and Order filed September 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00607-CV
                                   ____________

              LAM NGUYEN AND VAN HONG DO, Appellants

                                         V.

               AVENTUS INSURANCE COMPANY, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1100805

                                     ORDER

      On July 8, 2021, appellants notified this court the parties have settled this
case and the appeal is moot. On July 22, 2021, we abated this appeal until August
23, 2021, and informed the parties the appeal would be reinstated at that time, or
when the parties filed a motion to dismiss the appeal or other dispositive motion.

      No motion has been filed. Accordingly, the appeal is reinstated.
      On July 7, 2021, we notified the parties the Court would consider dismissal
of Dick Law Firm on its own motion for want of jurisdiction unless a response was
filed on or before July 17, 2021, showing meritorious grounds for remaining a
party in the appeal. Because of the abatement, we extend Dick Law Firm’s time to
file a response to our notice of dismissal to ten days from the date of this order.



                                   PER CURIAM



Panel Consists of Justices Wise, Bourliot and Visiting Justice Massengale.




                                           2